POLEN, Judge.
Former wife, Kimberly West, timely appeals from an order granting her partial attorney’s fees in this dissolution of marriage proceeding. The final judgment awarded former wife 50% of her attorney’s fees, the amount to be determined at a later hearing. At the post-judgment hearing on these fees, former wife’s attorney, who was retained the week before calendar call, as well as her previous attorney, who withdrew from her representation, each submitted an affidavit of fees, reflecting $17,000 in total fees generated. Despite these affidavits, the court found that the case was a fairly simple one involving two people of modest means and few assets, and concluded that not all of these fees were reasonable. As such, it held “that a reasonable time for Wife’s attorney to have represented her at this litigation is 20 hours and that a reasonable hourly fee for such representation is $175.”
While she raises several points on appeal, her main argument is that the trial court abused its discretion in awarding her only a portion of the fees requested. We disagree. As reasonable minds could differ as to the court’s conclusion, and given the public policy involved with escalating attorney’s fees in family law cases, we affirm. See Rosen v. Rosen, 696 So.2d 697 (Fla.1997); Wiederhold *195v. Wiederhold, 696 So.2d 923, 924 (Fla. 4th DCA 1997); Tomaino v. Tomaino, 629 So.2d 874 (Fla. 4th DCA 1993).
AFFIRMED.
STEVENSON and SHAHOOD, JJ., concur.